              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:20-cr-00018-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )            ORDER
                                 )
DAVID DONNIE LUKER,              )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for appointment of counsel [Doc. 22].

      The Defendant moves for the appointment of counsel to represent him

in connection with filing a motion for compassionate release. The Defendant

has no constitutional right to the appointment of counsel to file post-

conviction motions. Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) (citing

Coleman v. Thompson, 501 U.S. 722, 756-57 (1991)); Rouse v. Lee, 339

F.3d 238, 250 (4th Cir. 2003), cert. denied, 541 U.S. 905 (2004) (citing

Pennsylvania v. Finley, 481 U.S. 551, 555-56 (1987) (no constitutional right

to counsel beyond first appeal of right)).
     The Court may, in some circumstances, appoint counsel to represent

a prisoner when the interests of justice so require and the prisoner is

financially unable to obtain representation. See 18 U.S.C. § 3006A(a)(2)(B).

In the instant case, however, the Defendant has failed to demonstrate that

the interests of justice warrant the appointment of counsel. See United

States v. Riley, 21 F. App’x 139, 141-42 (4th Cir. 2001). Therefore, if the

Defendant wishes to file a motion for compassionate release, he must do so

pro se.

     IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for appointment of counsel [Doc. 22], is

DENIED.

     IT IS SO ORDERED.
                           Signed: July 9, 2021




                                         2
